Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 30, 2019

The Court of Appeals hereby passes the following order:

A19A1816. TOMMY LEE BULLARD v. EDWARD PHILBIN.

       In 2011, a jury found Tommy Lee Bullard guilty of malice murder and other
offenses, and the Supreme Court affirmed his judgment of conviction on appeal. See
Bullard v. State, 299 Ga. 695 (791 SE2d 808) (2016). In 2018, Bullard filed an
application for a writ of habeas corpus, seeking to challenge his 2011 convictions and
sentences. The trial court denied Bullard’s application, and he filed this direct appeal.
We lack jurisdiction.
       The Supreme Court has appellate jurisdiction over “[a]ll habeas corpus cases”
and “[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (4), (8). A penalty of death may be imposed
for the crime of malice murder. See OCGA § 16-5-1 (a), (e) (1). Consequently, this
appeal is hereby TRANSFERRED to the Supreme Court for disposition. See Neal
v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J., concurring); see
also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984) (directing this
Court to transfer “all cases in which either a sentence of death or of life imprisonment
has been imposed upon conviction of murder”), overruled in part on other grounds
as recognized in Elliott v. State, 305 Ga. 179, 205 (III) (C) (i) (824 SE2d 265) (2019).

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          04/30/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.